Ordered, that every person who shall have regularly pursued juridical studies, under the direction or instruction of a professor or counsellor at law, for four years, within *618this state, or shall have been admitted to the degree of counsellor at law in any other of the United States, and practised with reputation, as such, for, four years in such state, shall be entitled to a license to practise as counsel in this court; and that the second rule of October term, 1797 be annulled.(a)
In this vaction Mr. Justice Radcliffe resigned his seat on the bench.

 No person other than a natural born, or naturalized citizen of the United States, shall be admitted as a counsellor or attorney of this court, Rule of .A ugust, 1806.